Case 21-50304-jwc        Doc 14   Filed 03/04/21 Entered 03/04/21 17:19:33         Desc Main
                                  Document      Page 1 of 3




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

IN RE:                                     )       CASE NO. 21-50304-JWC
                                           )
KRASHANNA SMITH,                           )       CHAPTER 7
              Debtor                       )
                                           )       HONORABLE JEFFERY W. CAVENDER
                                           )
PUBLIX EMPLOYEES FEDERAL                   )
CREDIT UNION,                              )
               Movant                      )
vs.                                        )
                                           )
KRASHANNA SMITH,                           )
               Respondent                  )
S. GREGORY HAYES,                          )
               Trustee                     )

             ORDER ON MOTION FOR RELIEF FROM AUTOMATIC STAY

         IT APPEARING that on January 25, 2021 Publix Employees Federal Credit Union

("PEFCU") filed a Motion for Relief (Docket No. 12) which came before this Court for hearing on

February 25, 2021; and
Case 21-50304-jwc        Doc 14     Filed 03/04/21 Entered 03/04/21 17:19:33            Desc Main
                                    Document      Page 2 of 3



       IT APPEARING that PEFCU alleged that it holds a security interest in the Debtor’s 2018

Toyota Corolla, VIN 2T1BURHEOJC057663 (“Vehicle”); and

       IT APPEARING that PEFCU alleged that it is owed approximately $24,008.93, plus legal

fees and costs, while the value of the Vehicle is $16,725.00 and

       IT APPEARING that the Debtor intends to surrender the Vehicle to PEFCU; and

       IT APPEARING than neither the Debtor nor the Trustee raised any opposition to the relief

requested in the Motion at the hearing on February 25, 2021; and therefore it is

       ORDERED that the automatic stay imposed by 11 U.S.C. §362 is hereby terminated as to

the Vehicle and the 14-day requirement pursuant to F.R.B.P. 4001(a)(3) is waived; and it is further

       ORDERED that in the event any equity is realized from the disposition of the Vehicle, said

equity shall be paid by PEFCU to the Chapter 7 Trustee.


                                     [END OF DOCUMENT]


Prepared and submitted by:

/s/ David C. Whitridge
DAVID C. WHITRIDGE
Georgia State Bar No. 754793
THOMPSON, O'BRIEN, KEMP & NASUTI, P.C.
40 Technology Parkway South, Suite 300
Peachtree Corners, Georgia 30092
(770) 925-0111
dwhitridge@tokn.com
Attorneys for Publix Employees Federal Credit Union
Case 21-50304-jwc   Doc 14   Filed 03/04/21 Entered 03/04/21 17:19:33   Desc Main
                             Document      Page 3 of 3



DISTRIBUTION LIST


DEBTOR:                 Krashanna Smith
                        154 Longstreet Cir
                        Oxford, GA 30054

DEBTOR’S ATTORNEY:      Gregory W. Bowen, Jr.
                        The Semrad Law Firm, LLC
                        Suite 300
                        235 Peachtree Street NE
                        Atlanta, GA 30303

CHAPTER 7 TRUSTEE:      S. Gregory Hays
                        Hays Financial Consulting, LLC
                        2964 Peachtree Road, Suite 555
                        Atlanta, Georgia 30305


MOVANT'S ATTORNEY:      David C. Whitridge
                        Thompson, O'Brien, Kemp & Nasuti, P.C.
                        40 Technology Parkway South, Suite 300
                        Peachtree Corners, Georgia 30092
